Citation Nr: 1758005	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back disorder, to include a chronic lumbar strain. 

2.  Entitlement to service connection for a right knee disorder, to include a chronic right knee strain. 

3.  Entitlement to service connection for a left knee disorder, to include a chronic left knee strain. 

4.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Jonathan B. Kelly, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2014, the Veteran testified at hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is of record. 

The case was previously before the Board in April 2015, when the claims for service connection were reopened and then remanded for examination and medical opinions.  In June 2017 a second remand was required to obtain an additional examination and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of:  lumbosacral strain; degenerative arthritis of the spine; bilateral knee strain; bilateral knee tendonitis; bilateral knee arthritis; bilateral ankle tendonitis; and bilateral ankle arthritis, which were diagnosed decades after separation from service.  

2.  The credible evidence of record is against a finding that the Veteran's current disabilities are related to service or any injury sustained therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  While the evidence shows current diagnoses of arthritis of the back, knees, and ankles, there is no competent and credible evidence showing that the Veteran's arthritis became manifest within the first year of separation from service in 1972.  Accordingly service connection is not warranted under these provisions.  

The Veteran claims entitlement to service connection for disabilities of the low back, both knees and both ankles.  He claims that he incurred injuries to his back, knees, and ankles during parachute training during active duty.  He has testified that he was injured during parachute training jumps during service and that he was treated by a field medic during service.  Further, he asserts that he has had pain in his ankles, knees, and low back ever since he separated from active duty in 1972 until the present.  

The most recent VA Compensation and Pension examinations of the Veteran were conducted in July 2017.  The examination reports indicate diagnoses of:  lumbosacral strain; degenerative arthritis of the spine; bilateral knee strain; bilateral knee tendonitis; bilateral knee arthritis; bilateral ankle tendonitis; and bilateral ankle arthritis.  Accordingly, he has current disabilities.  However, the record shows that these disabilities were diagnosed beginning in approximately 2007, which is relatively recently considering that he separated from service in 1972.  VA treatment records show complaints of back pain without a confirmed diagnosis beginning in approximately 2000.  Again, considering that the Veteran separated from active duty in May 1972, there is a gap of approximately three decades from that point until there are medical records documenting complaints of pain, or actual diagnoses of the claimed disabilities.  

Review of the record shows that the Veteran served in the Army from November 1969 to May 1972, and that he was awarded a parachute badge.  Service department records confirm that the Veteran participated in 5 parachute training jumps over three days in April 1970; remarks related to two of the jumps indicate "hard fall."  He has submitted lay statements from individuals who indicate they served in the Army with the Veteran and that he was injured as he claims during parachute training jumps.  The Veteran, and these others, report that injuries from these jumps were treated by field medics and that they were not noted in medical records.  

Even if one acknowledges that the Veteran was indeed injured by parachute training jumps during active duty, the critical element of the claim is linking the Veteran's currently diagnosed disabilities to the reported injuries during service.  

Again, while injury during parachute training jumps is possible, the Veteran's service treatment records do not document any reported injury, or treatment for any complaints related to his ankles, knees, or shoulders during service.  In May 1972 a separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's spine, feet, and lower extremities was normal with no abnormalities noted by the examining physician.  A note on the examination report, acknowledged by the Veteran's signature, specifically indicates that he reported that he was in "good health."  On the accompanying report of medical history the Veteran did not report having any complaints related to his back, knees, or ankles.  

Seven years after separation from active duty, the Veteran enlisted in the Army Reserve.  In December 1979 a medical examination of the Veteran was conducted in relation to this enlistment.  Clinical evaluation on the examination report again shows normal findings on examination of his spine, feet, and lower extremities.  The examining physician did not indicate the presence of any abnormalities on clinical examination.  On the accompanying report of medical history the Veteran did not indicate any complaints related to his back, knees, or ankles.  He specifically stated that he was in good health; he also indicated that his civilian employment was in law enforcement as a criminal investigator for the Tennessee Bureau of Investigation (TBI).  

The 1972 separation examination report and the 1979 reserve examination report were both conducted after the Veteran's reported parachute jump injuries during active duty in 1970.  These examination reports show normal clinical evaluations of the Veteran's spine, feet, and lower extremities after the claimed injury; this shows that the jump injury as reported by the Veteran did not result in residual disability.  

In an October 2017 letter, Dr. JAF, a private chiropractor, specifically questions the accuracy of the findings on these examination reports.  Throughout this letter the chiropractor asserts that medical doctors are generally incapable, if not incompetent, in accurately diagnosing and treating orthopedic disorders, and specifically back disorders.  The Board finds the assertion that the service department examinations were flawed or inadequate to lack credibility.  There is a presumption of regularity that must be accorded service department examinations.  In the present case, the referenced examinations of the Veteran were conducted by physicians, medical doctors, and are adequate and presumed accurate in their findings.  Moreover, the Veteran himself failed to report any complaints related to his back, knees, or ankles on the reports of medical history which he completed in conjunction with these examinations.  

VA treatment records dating from 2000 have been obtained.  Attempts to obtain records prior to this period of time have been unsuccessful, and the Veteran has not provided any medical records for the period of time from his separation from service until 2000.  Subsequent VA treatment records show that the Veteran reported complaints of back and knee pain on occasion.  

January 2000 VA treatment records show that he had complaints of ankle swelling which were related to prescribed anti-hypertensive medication.  In January 2007 VA x-ray examination of the Veteran's lumbar spine was conducted because of complaints of low back pain.  The examining radiologist's impression was "normal lumbar spine."  There was "no evidence of fracture or subluxation.  Intervertebral disc spaces and vertebral body heights are well maintained.  No significant disc or facet arthropathy."  In the October 2017 letter, private chiropractor Dr. JAF, states that he reviewed the 2007 VA x-ray films and states that the Veteran's spine was not normal at that time.  He then provides his findings that the 2007 x-ray films show osteophytes (arthritis) at all levels of the lumbar spine along with findings consistent of degenerative disc disease at multiple levels of the lumbosacral spine.  His rational is essentially that radiologists, physicians who are specifically trained to read x-rays, are generally incapable of accurately reading x-rays.  The Board finds his assertion that he, as a chiropractor, can read x-ray films more accurately than a trained radiologist to lack credibility.  Even assuming that the chiropractor's asserted findings are accurate, this would show the presence of spine abnormalities in January 2007, which is still three and a half decades after the Veteran separated from service.  This still does not support linking the current disabilities to service, nor support any claimed continuity of symptomatology.  

A February 2007 VA record shows that the Veteran sought treatment for complaints of back pain.  A February 2007 VA treatment note indicates that the Veteran reported having low back pain "a parachute accident in 1970's.  Pain has become progressively worse x 10 years but particularly past 6 months."  An August 2007 primary care note sows that he reported complaints of back and knee pain.  There was no edema of the extremities and his gait was stable.  Physical therapy and exercise along with the use of NSAID medication was indicated to the complaints of back pain.  A February 2009 VA treatment record shows that the Veteran reported having chronic knee and back pain at that time.  

VA treatment records also show that the Veteran is treated for substance abuse.  In June 2012 the Veteran's treating psychiatrist submitted a letter which stated: 

I have been asked by veteran to write a letter in support of his appeal of SC disability.  I have seen veteran in my clinic since 7/2011 and have had 5 visits with him.  Veteran reported a long history of pain related to his parachute jumps during his military training.  He has dealt with this pain in various ways but his most reliable treatment has been the use of alcohol.  This has created problems in his professional and personal life and has lead to the abuse of alcohol and other substances (cocaine) which are detrimental to his health.  Over the last year he has made attempts to enter treatment for alcohol dependence and has attempted to cut down and quit.  As with most patients this is a process and is not always immediate.  Veteran has also begun a pain management group which he has found helpful to date.  

In my opinion it is more likely than not that veteran's chronic pain related to training jumps has lead to his use of alcohol as a reliable treatment which has created problems for him in multiple areas of his life.  He is currently engaged in a process of treatment and recovery and would benefit from continued support in whatever form that that is available to him.  

This statement does not link any currently claimed disability to the reported parachute jump injuries during service.  Rather, it assumes the reported pain is a result of the injuries based solely on his reported history and then attempts to link the current substance abuse to the pain.  This letter does not provide a link between the reported jump injury in service and any current physical disability.  Moreover, this opinion merely refers to the Veteran's reports of pain.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran submitted a December 2014 medical opinion in support of his claim from Dr. JAF, a private chiropractor.  This opinion did not address the Veteran's ankles.  While that opinion does address the Veteran's back and knees, it relies entirely upon the Veteran's reported medical history of in-service injuries at the time of the reported 1971 parachute jump; but does not address the normal findings noted on the 1972 and 1979 service department examination reports, nor does it address injury in a 1977 car accident.  The chiropractor subsequently addressed the service department examination reports in his October 2017 letter by merely implying they were inadequate of inaccurate.  

In April 2015 the Board remanded the claim so that attempts to retrieve Social Security Administration records, treatment records from the private chiropractor, and service department hospital treatment records.  These records do not appear to exist; all attempts to retrieve these records have resulted in negative responses. 

In August 2016 an examination of the Veteran was conducted and requested medical opinions related to the etiology of the claimed disabilities were obtained.  The Board has found these examination reports to be inadequate as they are internally contradictory and include little if any rationale. 

In July 2017 another VA Compensation and Pension examination of the Veteran was conducted.  The examination reports indicate diagnoses of:  lumbosacral strain; degenerative arthritis of the spine; bilateral knee strain; bilateral knee tendonitis; bilateral knee arthritis; bilateral ankle tendonitis; and bilateral ankle arthritis.  The medical opinions provided by the examining physician with respect to the claimed back, bilateral knee, and bilateral ankle disorders was that it was less likely than not that they were related to service or the claimed in service injury.  

The examining physician provided detailed rationale for the negative opinions, which was based on the documented history.  This included reference to the normal evaluations at separation and in 1979, as well as reports suggesting the onset of symptomatology after service, such as the reports of medical history at separation and in 1979 and statements made to medical clinicians.  The examiner also found it significant that treatment was not sought for these disabilities for years after service and that x-rays were normal in 2007.  The examiner recognized that parachuting is a unique event which could trigger later sequelae, but noted that he would expect a more accelerated timeline of findings and diagnoses, not a timeline that follows a more typical pattern of aging found in this Veteran.  Along with aging, the examiner offered other alternative causes for the disabilities such as post-service employment and activities.  

Again, private chiropractor Dr. JAF submitted a letter dated October 2017 in rebuttal to the July 2017 VA medical opinions.  Parts of the letter focused on the state of the Veteran's cervical spine (neck), which is not under appeal.  Most of the letter focused on the Veteran's claimed back disability and again asserting that the impression on the 2007 VA x-ray report were wrong based on his own reading of the 2007 VA x-ray films.  He further asserted that the Veteran had serious back, knee, and ankle sprains from the jump injury in service, which were not adequately treated and have caused the Veteran's current disabilities.  When read in its entirety, the chiropractor's rationale is that every medical doctor who has treated or examined this Veteran from service to the present has misdiagnosed, and failed to properly treat the Veteran and that he as a chiropractor, who has never treated the Veteran, is the only one to make a proper diagnosis four decades removed from the claimed injury, and based upon his own re-reading of x-ray films dated 35 years after the claimed injury.  The Board has considered all Dr. JAF's medical opinions and statements; however, the Board finds them to be less probative than the other medical evidence of record.  

Again, the Veteran's claim is that he incurred injuries to his back, knees, and ankles during parachute training during active duty, that he was treated by a field medic during service without documentation in his service treatment records, and that he has had pain in his ankles, knees, and low back ever since he separated from active duty in 1972 until the present.  

In support of this he has submitted a large number of lay statements on his behalf.  These statements fall in to three basic types.  First, there are a few statements from people who indicate they served in the Army with the Veteran, including his former squad leader, and that they were present at the hard landing parachute jumps.  The evidence, other than these statements, also supports that the Veteran had parachute training and the he had hard landings where he could have incurred an injury.  Second, there are statements from family members such as his wife and sister, which generally address that the Veteran had complaints of pain after service to the present.  Third, there are statements from people who knew the Veteran after service, sometimes decades after, who report the claimed inservice injury based upon the Veteran's recounting of the injury.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing complaints of back, ankle, and knee pain dating from service in 1972 to the present.  However, the finds the Veteran's reports of a continuity of symptomatology of back, knee, and ankle pain from service to the present to lack credibility.  The 1972 separation examination and the 1979 show normal findings related to the spine and lower extremities.  The Veteran specifically reported that he did not have complaints related to his back, knees, or ankles at the time of those examinations.  The Veteran has stated that the environment at the time was to be stoic and not report such problems.  However, the reserve examination was in 1979 almost 7 years after his active duty separation.  Also the evidence shows that the Veteran was a State Police Trooper, and then a State Criminal Investigator from approximately 1972 to 1982.  His assertions of continuity of pain and having back, knee, and ankle disabilities dating from the claimed service injury would logically result in the belief that he somehow managed to pass a State Police physical examination and conceal these disabilities during this decade of employment.  If the Veteran's current statements and testimony about having a continuity of symptomatology of back, ankle, and knee pain are to be found credible, than his statements on his military examination medical history reports must not be credible; both cannot be true.  In light of this conflict, the Board finds that the Veteran's assertions of continuity of symptomatology to not be credible as they are made decades after service, and are contradicted by the evidence in the service treatment records as well as such records as the 2007 VA x-ray examination report.  

The evidence shows that the Veteran has current back, ankle, and knee disabilities.  The evidence shows that the Veteran indeed had a hard parachute landing during service, and may have had an injury at that time.  However, the preponderance of the evidence is against finding that the in-service injury resulted in the Veteran's current disabilities.  The most probative credible evidence of record indicates that the current disabilities are not linked to service, or the in-service parachute jump injury.  To the extent that there is evidence claims to link the two, such as the opinions from the chiropractor, the Veteran's statements of continuity, and some lay statements, this evidence is either not credible in light of the other evidence of record or of lesser probative value than the evidence which weighs against the claim.  

In summary, the preponderance of the evidence is against a finding that the Veteran's claimed low back disorder, right knee disorder, left knee disorder, and bilateral ankle disorders were incurred during service.  Thus, the claims for service connection are denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lower back disorder is denied.

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.   

Service connection for a bilateral ankle disorder is denied.  




____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


